United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-50864
                         Summary Calendar



SAVE OUR AQUIFER, Etc., ET AL.,

                                     Plaintiffs,

LEAGUE OF UNITED LATIN AMERICAN CITIZENS, District 15,

                                     Intervenor-Appellant,

versus

CITY OF SAN ANTONIO; ED GARZA, In His Official Capacity as Mayor
of San Antonio; TERRY BRECHTEL, In Her Official Capacity as City
Manager of the City of San Antonio; YOLANDA L. LEDESMA, Official
Capacity, Acting City Clerk of the City of San Antonio; BEXAR
COUNTY TEXAS; CLIFFORD R. BOROFSKY, In His Official Capacity as
Elections Administrator, Bexar County, Texas,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                          (SA-02-CV-618)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Intervenor-Appellant League of United Latin American Citizens,

District 15 ("LULAC") appeals the district court's dismissal of its

action brought under Sections 2 and 5 of the Voting Rights Act of

1965, 42 U.S.C. § 1973, et seq.   The amended complaint, which LULAC

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
initially joined, alleged that the defendants violated the Voting

Rights Act when verifying the signatures on a referendum petition

that was designed to force the City either to repeal an ordinance

known as the PGA Village Ordinance or put it to a vote.                 LULAC

subsequently realigned itself as an intervenor to focus on the

City's use of a computer-referenced procedure for validating the

signatures.        The district court dismissed the case as moot after

the City repealed the ordinance at issue, thereby providing the

remedy sought by the plaintiffs.

       LULAC argues that the case is not moot because the district

court may grant the relief that LULAC sought in the form of an

injunction barring the implementation of the City's procedure for

verifying voters' qualifications.             As the ordinance that the

referendum petition sought to challenge was repealed, however, no

live   case    or    controversy   concerning   the    City's    procedure   is

currently before the court.           See Harris v. City of Houston, 151

F.3d 186, 189 (5th Cir. 1998); see also Amar v. Whitley, 100 F.3d

22, 23 (5th Cir. 1996)(federal courts lack jurisdiction and the

judicial resources to issue advisory opinions).

       LULAC further contends that the case is not moot because the

City's procedures remain in effect, and the challenged election

practice is capable of repetition yet evading review.              Our review

of the briefs and the record satisfies us that there has not been

a sufficient showing that (1) the challenged action is too short in

duration      to    be   fully   litigated   prior    to   its   cessation   or

                                        2
expiration, and (2) there is a reasonable expectation that the same

complaining party will be subject to the same action again.    See

Benavides v. Housing Auth. of City of San Antonio, 238 F.3d 667,

671 (5th Cir. 2001).    We also conclude that any claims against

Bexar County and Clifford R. Borofsky have been abandoned because

they were not adequately briefed.   See Cinel v. Connick, 15 F.3d

1338, 1345 (5th Cir. 1994).

AFFIRMED.




                                3